DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/3/21 have been received. Claims 17, 19, 33, 35,   and 36 have been amended. Claims 1-16 have been cancelled. Claims 37-38 are new.
Claim Objections
3.	The objection to claim 17 is withdrawn because the Applicant amended the claim.
4.	The objection to claim 33 is withdrawn because the Applicant amended the claim. 
5.	The objection to claim 36 is withdrawn because the Applicant amended the claim. 
Claim Rejections - 35 USC § 112

6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 35 is withdrawn because the Applicant amended the claim.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a range".
10.	Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 34 recites the limitation "the dry weight" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a dry weight".
12.	Claim 35 is rejected as depending from claim 34.
13.	Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Claim 38 recites the limitation "the total number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a total number".
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 17, and 20-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0176337).
Regarding claim 17, Zhamu discloses a method for producing precomposite particles(abstract), comprising: spray drying a mixture comprising elemental silicon particles (electrode active material such as Si nano particles [0116], [0109], Example 11), one or more polymers(protective matrix material such as petroleum pitch, coal tar pitch, meso-phase pitch [0106]), one or more carbon additives(nano graphene platelets (NGPs) [0107]), and one or more dispersing liquids ([0116]), wherein the one or more polymers are exclusively one or more 
Zhamu does not explicitly disclose the elemental silicon particles have a volume-weighted particle size distribution with a median diameter d50 of from 100 nm to 50 µm, however in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 20, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses the one or more polymers are dissolved in organic solvent (THF solution, Example 11 [0163]).
Regarding claim 21, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses precomposite particles obtained by the method of claim 17 (solid nanocomposite particle [0116]).
Regarding claim 22, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses the silicon particles and the one or more carbon additives in the precomposite particles are enveloped entirely or partly by the one or more oxygen-free polymers, resulting in a surface of the precomposite particles formed entirely or partly by the one or more oxygen-free polymers(NGPs and the electrode active material are dispersed in the protective matrix material ([0105]).

Regarding claim 24, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses  Si/C composite particles obtained by the method of claim 23 (Example 11, [0163]).
Regarding claim 25, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses the silicon particles and the one or more carbon additives are embedded entirely or partly in carbon, and a surface of the Si/C composite particles is entirely or partly of carbon ([0105], [0115], [0119]).
Regarding claim 26, Zhamu discloses all of the claim limitations as set forth above. Zhamu discloses the nanocomposite solid particle composition is preferably in a form of fine particle  and is most preferably of a spherical or ellipsoidal shape([0073]). Zhamu discloses such a shape is conducive to the formation of an electrode with a high tap density and a higher tap density means a better packing of electro-active material particles that results in a greater amount of active material per unit volume under an identical coating and laminating condition for electrode fabrication([0073]). Zhamu does not explicitly disclose  the precomposite particles have a sphericity of 0.3 ≤  Ψ ≤ 1.  
It would have been obvious to one of ordinary skill in the art to provide  the precomposite particles have a sphericity of 0.3 ≤ Ψ ≤  1 in order to provide an electrode with a high tap density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).

Zhamu does not explicitly disclose the precomposite particles have a volume-weighted particle size distribution with diameter percentiles d50 of 1 µm to 100 µm, however in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 28, Zhamu discloses all of the claim limitations as set forth above. 
Zhamu discloses the length, width, or diameter of NGPs is preferably less than 5 μm (more preferably smaller than 2 μm) so that the composite solid particles are typically no greater than 10 μm in diameter (preferably smaller than 5 μm)([0080]).  Zhamu discloses this will allow for facile migration of lithium ions, enabling a high-rate capacity ([0080]). Zhamu does not explicitly disclose the precomposite particles have a breadth (d90-d10)/d50 of a volume-weighted particle size distribution of ≤ 1.5.
It would have been obvious to one of ordinary skill in the art to provide the precomposite particles have a breadth (d90-d10)/d50 of a volume-weighted particle size distribution of ≤ 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 29, Zhamu discloses all of the claim limitations as set forth above. Zhamu discloses the nanocomposite solid particle composition is preferably in a form of fine particle  and is most preferably of a spherical or ellipsoidal shape([0073]). Zhamu discloses such 
It would have been obvious to one of ordinary skill in the art to provide  the Si/C composite particles have a sphericity of 0.3 ≤ Ψ ≤  1 in order to provide an electrode with a high tap density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 30, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses the composite solid particles have a diameter typically less than 10 µm([0080])  and preferably smaller than 5 µm ([0080]).
Zhamu does not explicitly disclose the Si/C composite particles have a volume-weighted particle size distribution with diameter percentiles d50 of 1 µm to 100 µm, however in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 31, Zhamu discloses all of the claim limitations as set forth above. 
Zhamu discloses the length, width, or diameter of NGPs is preferably less than 5 μm (more preferably smaller than 2 μm) so that the composite solid particles are typically no greater than 10 μm in diameter (preferably smaller than 5 μm)([0080]).  Zhamu discloses this will allow for facile migration of lithium ions, enabling a high-rate capacity ([0080]). Zhamu does not 90-d10)/d50 of a volume-weighted particle size distribution of ≤ 1.5.
It would have been obvious to one of ordinary skill in the art to provide the Si/C composite particles have a breadth (d90-d10)/d50 of a volume-weighted particle size distribution of ≤ 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 32, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses  an electrode material for lithium-ion batteries, comprising Si/C composite particles of claim 24 ([0109]).
Regarding claim 33, Zhamu discloses all of the claim limitations as set forth above.
Zhamu discloses the elemental silicon particles have an average diameter of 560 nm (Example 11 [0163]) and the electrode active material comprises fine particles with a dimension, e.g. diameter smaller than 1 µm, and most preferably smaller than 100 nm ([0108]).  Zhamu does not explicitly disclose the elemental silicon particles have a median diameter in a range of 150 nm to 20 µm, however in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 34, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses the electrode active material occupies a weight fraction of 1% to 90% of the total nanocomposite weight ([0105]) which overlaps the claim limitation of the elemental 
Zhamu is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 35, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses preferably  matrix material occupies a weight fraction of 4% to 30% of the total nanocomposite weight ([0114]) which overlaps the claim limitation of  the one or more oxygen-free polymers are present in an amount of from ≥ 15 wt. % to ≤ 85 wt. %, relative to the dry weight of the precomposite particles, thus reading on the limitation.
Zhamu is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 36, Zhamu discloses all of the claim limitations as set forth above. Zhamu further discloses the electrode active material occupies a weight fraction of 1% to 90% of the total nanocomposite weight ([0105]) thus encompassing the claim limitation  containing 20 to 40 wt. % elemental silicon. 
Continuing with claim 36, Zhamu discloses the NGPs occupy a weight fraction of 1% to 90% of the total nanocomposite weight ([0105]) which encompasses the claim limitation of  80 to 60 wt. % carbon. 
.
18.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0176337) as applied to claim 17 above, in view of Kim et al. (US 2016/0359162) .
Regarding claim 18, Zhamu discloses all of the claim limitations as set forth above. Zhamu discloses graphene ([0107]) but does not disclose the one or more carbon additives are selected from the group consisting of conductive carbon black and activated carbon.
	Kim teaches a composition for preparing a silicon-carbon composite (title).  Kim teaches the combined mixture may be of a form such that the nano-Si particulates and the electrically conductive materials are uniformly dispersed in a polymer matrix forming a three-dimensional network structure, whereby due to such network structure, the nano-Si particulates and the electrically conductive materials can be contained in the polymer matrix without a separation of a layer([0032]).  Kim teaches the electrically conductive material may be at least one selected from the group consisting of carbon black, Ketjen black, lamp black, channel black, acetylene black, furnace black, thermal black, graphene, fullerene, carbon nanotube, and carbon nanofiber ([0083]).
	It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to use the one or more carbon additives are selected from the group consisting of conductive carbon black and activated carbon as taught by Kim as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
s 19 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0176337) as applied to claim 17 above, in view of Yang et al. (US 2014/0147751) .
Regarding claim 19, Zhamu discloses all of the claim limitations as set forth above.  Zhamu discloses the one or more oxygen-free polymers are petroleum pitch, coal tar pitch, meso-phase pitch ([0106]) but does not disclose polyacrylonitrile, polyaniline, or polystyrene.
	Yang teaches silicon-carbon composite anode material for lithium ion batteries (title).  Yang teaches the solid carbon source is selected from the group consisting of polyvinyl chloride, polyvinylidene fluoride, polyacrylonitrile, polyvinyl alcohol, polystyrene, phenolic resins, epoxy resins, coal tar pitch, petroleum pitch, sucrose and glucose ([0020]).
It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to use the one or more oxygen free polymers are polyacrylonitrile, or polystyrene as taught by Yang as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Regarding claim 37, Zhamu discloses all of the claim limitations as set forth above.  Zhamu discloses the one or more oxygen-free polymers are petroleum pitch, coal tar pitch, meso-phase pitch ([0106]) but does not disclose polyaniline, or polystyrene, or a mixture thereof.
	Yang teaches silicon-carbon composite anode material for lithium ion batteries (title).  Yang teaches the solid carbon source is selected from the group consisting of polyvinyl chloride, polyvinylidene fluoride, polyacrylonitrile, polyvinyl alcohol, polystyrene, phenolic resins, epoxy resins, coal tar pitch, petroleum pitch, sucrose and glucose ([0020]).
.
Allowable Subject Matter
20.	Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and  the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action on claim 38 is overcome.
In particular, the allowable limitation is 20 percent or more of a total number of silicon particles in the composite particles are located within pores in the Si/C composite particles.
In the instant invention, it is also possible, advantageously, to obtain porous Si/C composite particles, whose pores have the capacity to buffer the change in volume of silicon in the course of the charging/discharging of lithium-ion batteries([0094] US 2019/0074506).
Zhamu discloses a process for producing solid nanocomposite particles (abstract) but does not disclose, teach or render obvious the noted claim limitation.
Response to Arguments
21.	Applicant’s arguments with respect to claim(s) 17-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724